Citation Nr: 1519855	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for residual, coccyx fracture.

2.  Entitlement to service connection for degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2013 statement in lieu of a Form 9 substantive appeal, he requested a hearing before the Board at the RO is St. Petersburg, Florida.  The record does not indicate that the Veteran has been afforded a Travel Board hearing.  As the RO schedules Travel Board hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO or AMC shall take all necessary action to schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO at the earliest time permitted. The Veteran and his representative should be notified in writing of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




